DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 10/27/21.
	Applicant’s amendment to claims 13 and 16 is acknowledged.
	Applicant’s addition of new claim 33 is acknowledged.
	Claims 1-22 are pending and claims 1-12 are withdrawn.
Claims 13-22 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 1 and the Kawashita reference:
In response to Applicant’s arguments that Kawashita does not show a drawing that stacks the chip in fig. 21, it would have been obvious to one of ordinary skill in the art to stack a plurality of chips of fig. 21 because Kawashita teaches a plurality of chips (C1, C2, C3) can be stacked to form a package in figs. 45 and 47
 MPEP 2144.04, Legal Precedent as Source of Supporting Rationale, VI.  Reversal, Duplication, or Rearrangement of Parts.
In response to Applicant’s arguments Kawashita does not teach “a through hole...extending to the second chip”.  This limitation raises a 35 USC 112 issue as set forth below. Furthermore, in the second interpretation below using the Kawashita reference, the limitation “a through hole...extending to the second chip” is taught by Kawashita.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
extending to the second chip” is indefinite in view of Applicant’s elected figs. 1-3.  
Specifically, the drawing in figs. 2B-2C, show a first chip (10) including a first electrode (13) and a through hole (21) formed in a region overlapping the first electrode (13) in a plan view and extending to the first chip (10).  
In fig. 2C, the through hole formed from the top of the second chip (11) extends to the first chip (10).  The through holes extends through or in the second chip.  Thus, the recitation “the through hole formed… extending to the second chip” is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita et al., US Publication No. 2010/0155940 A1 in view of Shirai et al., Japanese Publication No. JP 60154642 A.

Regarding claim 13:
Kawashita teaches a plurality of chips (C1, C2, C3) can be stacked to form a package as shown in figs. 45 and 47.  In view of Kawashita’s teachings to stack a plurality of chips, the 

    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
C2

    PNG
    media_image1.png
    163
    522
    media_image1.png
    Greyscale
C1

In a first interpretation-

Kawashita teaches:
13. A semiconductor apparatus comprising (see fig. 21 above showing stacking and fig. 45; also see figs. 24, 43-44 and 47): 
	a first chip (C1) including a first electrode (e.g. 5 of C1) and having one of a recess (e.g. recess 7) and a protrusion; 
	a second chip (C2) having the other one of the recess and the protrusion (e.g. protrusion 4/5), the protrusion being positioned into the recess (e.g. 7 of C1); 

	a through hole (e.g. 7 of C2) formed in a region overlapping the first electrode (e.g. 5 of C1) in a plan view and extending to the second chip (e.g. extending in the second chip or extending to the first chip; see 35 USC 112 rejection above); and 
	a second electrode (9/6 of C2) formed in the through hole (e.g. 7 of C2) and electrically connected to the first electrode (e.g. 5 of C1)…See Kawashita at para. [0001] – [0171], figs. 1-50.

Regarding claim 13:
	Kawashita teaches the protrusion (4/5) comprises a bump electrode made of gold (Au), copper (Cu), aluminum (Al) or nickel (Ni) at para. [0076].
	Kawashita does not expressly teach “wherein the protrusion includes at least silicon”.
	In an analogous art, Shirai teaches forming bump electrodes from an Au-Si alloy.  See Shirai at English Abstract.
	One of ordinary skill in the art to modify the teachings of Kawashita with Shirai to form the bump electrode of an Au-Si alloy would arrive at the claimed limitation “wherein the protrusion includes at least silicon”.
	It would have been obvious to a person of ordinary skill in the art to modify the teachings of Kawashita with the teachings of Shirai because an Au-Si alloy has the advantage: “The metal has more excellent creeping phenomenon (in which a stress produced by the bump electrode by the heat of a semiconductor chip is absorbed by deforming the bump electrode) than a solder bump electrode. Thus, the disconnection of the electrode due to thermal cycle which is a large problem of the bump electrode can be prevented.”  See Shirai at English Abstract.
	Furthermore, one of ordinary skill in the art would be motivated to look for alternative materials suitable in bump electrodes such as Au-Si.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Kawashita further teaches:
14. The semiconductor apparatus according to claim 13 (see fig. 21 above showing stacking and fig. 45), 
	wherein the recess (e.g. 7 of C1) is provided in the first chip (C1), - 22 -1019231OUS01 
	wherein the recess (e.g. 7 of C1) has an inner wall and a bottom surface, 
	wherein the first electrode (e.g. 5 of C1) is exposed from the bottom surface of the recess, and 	
	wherein the through hole (e.g. 7 of C2) is formed in a region overlapping the first electrode (e.g. 5 of C1) and the protrusion (4/5 of C2) in the plan view, para. [0113] – [0114], para. [0151] – [0154].

15. The semiconductor apparatus according to claim 14 (see fig. 21 above showing stacking and fig. 45), 
	wherein the first chip (C1) includes an insulating layer (2), and 
	wherein the recess (e.g. 7 of C1) is formed by the first electrode (e.g. 5 of C1) and the insulating layer (2), para. [0113] – [0114], para. [0151] – [0154].
16. The semiconductor apparatus according to claim 13, (see fig. 21 above showing stacking and fig. 45) wherein the second electrode (9/6 of C2) is formed continuously (e.g. there are no breaks of discontinuities in layer 9/6 of C2) from the first electrode (e.g. 5 of C1) to a first surface (e.g. top surface) of the second chip (C2), the first surface being opposite to a second surface (e.g. bottom surface) of the second chip (C2) having the protrusion (e.g. protrusion 4/5 of C2), para. [0113] – [0114], para. [0151] – [0154].



In a second interpretation-


13. A semiconductor apparatus comprising (see fig. 21 above showing stacking and fig. 45; also see figs. 24, 43-44 and 47): 
	a first chip (C1) including a first electrode (e.g. 5 of C1) and having one of a recess (e.g. recess 7) and a protrusion; 
	a second chip (C2) having the other one of the recess and the protrusion (e.g. protrusion 4 or laminate of 4/5/9/6), the protrusion being positioned into the recess (e.g. 7 of C1); 
	an adhesive (23 in fig. 45) disposed between the first chip and the second chip; 
	a through hole (e.g. 7 of C1) formed in a region overlapping the first electrode (e.g. 5 of C1) in a plan view and extending to the second chip (C2); and 
	a second electrode (first interpretation 9/6 of C1; second interpretation 4 or laminate of 4/5/9/6 of C2; third interpretation 9/6 of C1+4/5/9/6 of C2) formed in the through hole (e.g. 7 of C1) and electrically connected to the first electrode (e.g. 5 of C1)… See Kawashita at para. [0001] – [0171], figs. 1-50.

Regarding claim 13:
	Kawashita teaches the protrusion (4/5) comprises a bump electrode made of gold (Au), copper (Cu), aluminum (Al) or nickel (Ni) at para. [0076].
	Kawashita does not expressly teach “wherein the protrusion includes at least silicon”.
	In an analogous art, Shirai teaches forming bump electrodes from an Au-Si alloy.  See Shirai at English Abstract.
	One of ordinary skill in the art to modify the teachings of Kawashita with Shirai to form the bump electrode of an Au-Si alloy would arrive at the claimed limitation “wherein the protrusion includes at least silicon”.
	It would have been obvious to a person of ordinary skill in the art to modify the teachings of Kawashita with the teachings of Shirai because an Au-Si alloy has the advantage: “The metal 
	Furthermore, one of ordinary skill in the art would be motivated to look for alternative materials suitable in bump electrodes such as Au-Si.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

	Kawashita further teaches:
14. The semiconductor apparatus according to claim 13 (see fig. 21 above showing stacking and fig. 45), 
	wherein the recess (e.g. 7 of C1) is provided in the first chip (C1), - 22 -1019231OUS01 
	wherein the recess (e.g. 7 of C1) has an inner wall and a bottom surface, 
	wherein the first electrode (e.g. 5 of C1) is exposed from the bottom surface of the recess, and 	
	wherein the through hole (e.g. 7 of C1) is formed in a region overlapping the first electrode (e.g. 5 of C1) and the protrusion (4 or laminate of 4/5/9/6 of C2) in the plan view, para. [0113] – [0114], para. [0151] – [0154].

15. The semiconductor apparatus according to claim 14 (see fig. 21 above showing stacking and fig. 45), 
	wherein the first chip (C1) includes an insulating layer (2), and 
	wherein the recess (e.g. 7 of C1) is formed by the first electrode (e.g. 5 of C1) and the insulating layer (2), para. [0113] – [0114], para. [0151] – [0154].

para. [0113] – [0114], para. [0151] – [0154].

17. The semiconductor apparatus according to claim 13, wherein a height of the protrusion (e.g. with interpretation laminate of 4/5/9/6 of C2) is higher than a height of the recess (e.g. 7 of C1)   

Regarding claim 18:
	It would have been obvious to one of ordinary skill in the art form “semiconductor apparatus according to claim 13, wherein the adhesive has a smaller thickness in a region overlapping the protrusion in the plan view than in a region not overlapping the protrusion in the plan view” because in Kawashita’s fig. 45 the adhesive (45) disposed between the first chip (C1) and second chip (C2) has a thickness and in region overlapping the protrusion (e.g. protrusion 4 or 4/5 or 4/5/9/6 of C2) has substantially no thickness.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kawashita with the teachings of Shirai because an Au-Si alloy has the advantage: “The metal has more excellent creeping phenomenon (in which a stress produced by the bump electrode by the heat of a semiconductor chip is absorbed by deforming the bump electrode) than a solder bump electrode. Thus, the .

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita in view of Shirai, as applied to claim 13 above, and further in view of Ojefors et al., US Publication No. 2011/0001173 A1 (of record).

Regarding claim 19:
Kawashita and Shirai teach all the limitations of claim 13 above, and Kawashita further teaches the second chip comprises a silicon substrate at para. [0075].
Kawashita does not expressly teach a detection unit configured to detect an electromagnetic wave.
In an analogous art, Ojefors teaches 
19. The semiconductor apparatus according to claim 13 (see figs. 1-3), 
	wherein a second chip (“integrated on a single chip” at para. [0079]) comprises a silicon substrate (5), and a detection unit (3) configured to detect an electromagnetic wave (“electromagnetic THz radiation 5” at para. [0079]), 
	(see fig. 3b) wherein the silicon substrate (15) is disposed between the detection unit (3; antenna 7) and…See Ojefors at para. [0079] – [0087].
	
	One of ordinary skill in the art modifying the teachings of Kawashita with Ojefors to form the second chip to have a detection unit would form “wherein the silicon substrate is disposed between the detection unit and the first chip” because in Kawashita the second chip is stacked on the first chip.


	Ojefors further teaches:
20. The semiconductor apparatus according to claim 19, (see figs. 1-3) wherein the second chip further comprises an output circuit (4/6) configured to output an electric signal to the outside, the electric signal being based on a terahertz wave (“electromagnetic THz radiation 5” at para. [0079]) received by an antenna (2) that includes a second electrode (e.g. Vbias, Vdd or ac gnd connections in fig. 2).  See Ojefors at para. [0079] – [0087].

	Regarding claim 20:
	One of ordinary skill in the art modifying the teachings of Kawashita with Ojefors to form Kawashita’s second chip to have a detection unit would find it obvious to form an antenna that includes the second electrode because Ojefors teaches the antenna (2) includes electrodes (e.g. Vbias, Vdd or ac gnd connections in fig. 2)

	Ojefors further teaches:
21. An image forming apparatus comprising: 
	the semiconductor apparatus according to claim 20; and 
	an image processing unit configured to form an image based on the electric signal (e.g. imaging system at para. [0060], [0105])

para. [0013] – [0015].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 January 2022